DETAILED ACTION
This office action is in response to the application filed on 08/18/2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2021 and 11/14/2022 has been considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 recites -“turning off the switch”- with quotations it is not clear what the applicant meant by the use of quotations; are the claim limitations part of claim 12 or not or is it around the turning off of the switch. For purposes of examination the limitations are going to be interpreted as any one of the interpretations mentioned above.
	Claim 15 are also rejected to under 35 U.S.C. 112(b), for being dependent on a rejected claim under 35 U.S.C. 112(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 11-15 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7 and 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Zhang et al. US 2022/0014108.
	Regarding Claim 1, Zhang teaches (Figures 3-4 and 10-12) a power supply apparatus (Fig. 3) with limited power source capability, comprising: a power path (Vbus and GND) coupled between a transformer (T2) and an output port of the power supply apparatus (392), a current sensing resistor (394) disposed on the power path, a control unit (Qc) coupled to the current sensing resistor, and a switch (M4) disposed on the power path, wherein when the control unit determines that a sense voltage (490) of the current sensing resistor is less than a first threshold value (vr3) and a signal voltage of the control unit (1052 or the duty cycle) is greater than a second threshold value (vr2), the control unit turns off the switch (with 1086). (For example: Par. 112-130)
	Regarding Claim 2, Zhang teaches (Figures 3-4 and 10-12) wherein when the control unit (qc) determines that the sense voltage (490) is less than the first threshold value (vr3) and the signal voltage (1052) is greater than the second threshold (vr2) value for longer than a time threshold (determined by 1020 and 2090), the control unit turns off the switch (M4). (For example: Par. 112-130)
	Regarding Claim 4, Zhang teaches (Figures 3-4 and 10-12) further comprising: a synchronous rectifying circuit (sr and 326) coupled to the transformer (t2) and the switch (m4), wherein the signal voltage is a node voltage of the synchronous rectifying circuit (acd). (For example: Par. 112-130)
	Regarding Claim 5, Zhang teaches (Figures 3-4 and 10-12)wherein the synchronous rectifying circuit (sr and 326) comprises: a rectifying control unit (sr) coupled to a first end of a secondary side of the transformer (t2) and the switch (m4), a rectifier switch (326) coupled to the first end, the rectifying control unit, and the switch (M4), or coupled to a second end of the secondary side (t2) and the rectifying control unit, and a capacitor (any of the power path capacitors in fig. 3) coupled to the first end and the rectifying control unit. (For example: Par. 112-130)
	Regarding Claim 6, Zhang teaches (Figures 3-4 and 10-12)wherein the signal voltage (acd) is a voltage of a node where the capacitor (any of the power path capacitors in fig. 3) and the first end are connected (see fig. 3). (For example: Par. 112-130)

	Regarding Claim 7, Zhang teaches (Figures 3-4 and 10-12)wherein the signal voltage (acd) is a voltage of a node where the capacitor (any of the capacitor in the power path) and the rectifying control unit (sr) are connected (See fig. 3). (For example: Par. 112-130)
	Regarding Claim 10, Zhang teaches (Figures 3-4 and 10-12) wherein the power supply apparatus has a function of a USB power delivery (type C device, at 390). (For example: Par. 33)
	In re to claims 11, method claim 11 is rejected based on the following case law, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device inherently performs the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed Cir. 1986). Therefore, the previous rejections based on the apparatus will not be repeated.
	Regarding Claim 12, Zhang teaches (Figures 3-4 and 10-12) wherein before “turning off the switch” (q4), the method further comprises steps of: determining whether the sense voltage (490) is less than the first threshold value (vr3) and the signal voltage (acd) is greater than the second threshold value (vr2) for longer than a time threshold (determine by 1020 an d2090), and turning off the switch when the sense voltage is less than the first threshold value and the signal voltage is greater than the second threshold value for longer than the time threshold. (For example: Par. 112-130)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang US 2022/0014108 in view of Zhang US2018/0367045 (herein Zhang2).
	Regarding Claim 3, Zhang teaches (Figures 3-4 and 10-12) wherein when the sense voltage is low (done with 1072) and the signal voltage is greater than the second threshold value (with 1050), the control unit (qs) turns off the switch (m4). (For example: Par. 112-130)
	Zhang does not teach wherein when the sense voltage is equal to 0 volt.
	Zhang2 teaches wherein when the sense voltage (vsense) is equal to 0 volt. (For example: Par. 23 and 27-28)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Zhang to include wherein when the sense voltage is equal to 0 volt, as taught by Zhang2 to detect both open-circuit faults and short-circuit faults for the sense resistor. 
Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang US 2022/0014108 in view of Trunk US 20170087997.
	Regarding Claims 8 and 14, Zhang teaches (Figures 3-4 and 10-12) an apparatus. (For example: Par. 112-130)
	Zhang does not teach wherein the second threshold value is 1.1 volts.
	Trunk teaches wherein the second threshold value is 1.1 volts (maximum trigger threshold). (For example: Par. 31)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Zhang to include wherein the second threshold value is 1.1 volts, as taught by Trunk in order to improve the identification accuracy, the on-board electrical system. 
Claim(s) 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang US 2022/0014108 in view of Hyugaji US2019/0229635.
	Regarding Claim 3, Zhang teaches (Figures 3-4 and 10-12) wherein when the sense voltage is low (done with 1072) and the signal voltage is greater than the second threshold value (with 1050), the control unit (qs) turns off the switch (m4). (For example: Par. 112-130)
	Zhang does not teach wherein the time threshold is 500 milliseconds.
	Hyugaji teaches wherein the time threshold is 500 milliseconds (Tb). (For example: Par. 36)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Zhang to include wherein the time threshold is 500 milliseconds, as taught by Hyugaji to improve the protection scheme of the system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838